                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

  UNITED STATES OF AMERICA
                                                           Case No. 3:20-CR-21
              v.
                                                           JUDGES VARLAN/POPLIN
  ANMING HU


      GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO PROVIDE
   TRANSLATIONS THE GOVERNMENT INTENDS TO USE IN ITS CASE-IN-CHIEF

             The United States of America, by J. Douglas Overbey, United States Attorney for the

 Eastern District of Tennessee, hereby offers this response to the Defendant’s Motion for the

 Government to Provide Translation For Any Document the Government Intends to Use in this

 Case In-Chief, (R. 39). The government has reviewed the defendant’s motion and does not

 object. The government will provide the defendant with English translations of documents

 written in Chinese that the government anticipates offering into evidence in this case in advance

 of trial.

             Respectfully submitted on July 20, 2020.

                                                        J. DOUGLAS OVERBEY
                                                        UNITED STATES ATTORNEY


                                                 By:    s/ Casey T. Arrowood
                                                        Casey T. Arrowood
                                                        Assistant United States Attorney
                                                        TN BPR# 038225
                                                        800 Market Street, Suite 211
                                                        Knoxville, TN 37902
                                                        (865) 545-4167
                                                        Casey.Arrowood2@usdoj.gov




Case 3:20-cr-00021-TAV-DCP Document 43 Filed 07/20/20 Page 1 of 1 PageID #: 365
